Citation Nr: 0602882	
Decision Date: 02/01/06    Archive Date: 02/15/06

DOCKET NO.  00-23 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Evaluation of post-traumatic stress disorder (PTSD), 
currently rated as 30 percent disabling.  


REPRESENTATION

Veteran represented by:	Clayte Binion, Attorney at Law


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The veteran had active service from May 1967 to July 1969.  



This case is before the Board of Veterans' Appeals (Board) on 
appeal from Regional Office (RO) rating decisions of the 
Department of Veterans Affairs (VA).

During the appeal process, the RO in Waco, Texas, assumed 
jurisdiction of the case.  

This matter has previously been before the Board.  In October 
2002, the Board granted an increased rating to 30 percent for 
PTSD.  The Secretary and the appellant (the parties) filed a 
joint motion for remand.  In April 2003, the Court vacated 
that part of the Board's October 2002 decision that denied an 
evaluation in excess of 30 percent for PTSD, citing VCAA.  In 
August 2004, the Board remanded the case for additional 
development.  The case has been returned to the Board for 
further appellate review.  

During the pendency of this appeal, in September 2000, the 
veteran revoked the power of attorney given to the Disabled 
American Veterans in favor of Clayte Binion, Attorney at Law.


FINDING OF FACT

PTSD is manifested by no more than occupational and social 
impairment with occasional decrease in work efficiency and 
reduced reliability, due to such symptoms as nightmares, 
intrusive memories or thoughts, and sleep difficulty.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for PTSD 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes there has been a significant 
change in the law with the enactment of VCAA.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  

First, VA has a duty to notify the claimant and the 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide.  In what 
can be considered a fourth element of the requisite notice, 
VA must "also request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim."  
38 C.F.R. § 3.159(b)(1); see 38 U.S.C.A. § 5103A(g).  VA has 
satisfied its duty to notify by means of a letter from the RO 
to the veteran in November 2004.  

In this case, the claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and 
examinations or opinions.  The claimant was specifically 
advised of the type of evidence which would establish the 
claim and the claimant was afforded additional time to submit 
such evidence.  Thus, the claimant has been provided notice 
of what VA was doing to develop the claim, notice of what the 
claimant could do to help the claim and notice of how the 
claim was still deficient.  The veteran was also provided 
notice that he should submit pertinent evidence in his 
possession per 38 C.F.R. § 3.159(b)(1).  He was advised of 
how and where to send this evidence and how to ensure that it 
was associated with his claim.  

The Board notes the notice of VCAA did not predate initial 
adjudication of the claim.  The claimant, however, was 
provided notice which was adequate.  Following the March 2004 
notice, the January 2005 supplemental statement of the case 
issued constituted subsequent process.  The veteran has not 
shown how any error was prejudicial.  Moreover, the essential 
fairness of the adjudication was not affected.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  

Thus, in sum, the claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and opinions.  
The claimant was specifically advised of the type of evidence 
that would establish the claim.  The claimant has been 
provided notice of what VA was doing to develop the claim, 
notice of what the claimant could do to help the claim and 
notice of how the claim was still deficient.  

Second, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  In the instant case, VA has made efforts to develop 
the record.  The records satisfy 38 C.F.R. § 3.326.  VA 
examination reports are on file.  The Board finds that VA has 
done everything reasonably possible to assist the claimant.  
Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the claimant could or 
should obtain has been provided in effect and no additional 
pertinent evidence was submitted.  There is no indication 
that there is any additional relevant competent evidence to 
be obtained either by the VA or by the claimant, and there is 
no other specific evidence to advise him/her to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  The claimant has had sufficient notice of the 
type of information needed to support the claim and the 
evidence necessary to complete the application.  Therefore, 
the duty to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied.  As such, the 
Board finds that the development requirements of the VCAA 
have also been met.  VA has done everything reasonably 
possible to assist the claimant.  Accordingly, appellate 
review may proceed without prejudice to the claimant.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).  VA has satisfied its duties to 
notify and to assist the claimant in this case. 

Factual Background

In an October 1999 statement in support of his claim, the 
veteran indicated that he had depression as a result of 
service in Vietnam.  He stated that he had flashbacks of 
traumatic experiences during service.

On VA examination in February 2000, the veteran reported that 
he became emotional, at times.  He stated that he thought of 
his fellow marines who had been killed.  He indicated that he 
had sleep difficulties and that he avoided war movies because 
they made him nervous.

On examination he was noted to be neatly-groomed and 
cooperative with the examination.  His whites were somewhat 
dingy.  His speech was noted to be quite slow, and at a 
normal rhythm.  His mood was bland, and his affect was 
blunted and appropriate to his expressed thoughts.  No 
lability of affect was noted and he was able to demonstrate 
some positive affect.  The veteran's thought process was 
coherent.  He was without any signs or symptoms of a 
psychotic process.  There were no specific ideas, intentions, 
or plans of harming himself or others.  He was awake, alert, 
and oriented.  He did not know the season or the floor.  He 
could repeat three words immediately, and after five minutes, 
and perform serial three subtractions.  He could not repeat 
the phrase, "no ifs, ands, or buts."  He made one mistake 
in following a three-step command.  His fund of information 
was impaired.  He knew the names of the current and past 
president.  He was unable to give an abstract interpretation 
of a proverb.  The relevant assessment was PTSD.  A global 
assessment of functioning (GAF) of 55 was assigned.  Other 
diagnoses included polysubstance abuse, adult antisocial 
behavior, and a personality disorder.  Axis IV diagnoses were 
imprisonment and combat stress, remote.  The examiner noted 
that substance abuse predated service and that he had had 
difficulty with interpersonal relationships and problems with 
authority prior to service.

In correspondence received in January 2000, the veteran 
stated that he had memory loss, guilt, and flashbacks as a 
result of PTSD.

An April 2000 private record of treatment notes complaints of 
flashbacks from Vietnam.  He was oriented times three, and 
had a flat affect.  He was not suicidal and no depression was 
noted.  

Private treatment records, received in December 2000, reflect 
that the veteran was undergoing treatment for PTSD.  A 
September 2000 record of treatment notes his complaints of 
nightmares and flashbacks.

On VA examination in October 2001, the examiner stated that 
he had reviewed the C-file.  The veteran reported that his 
mood was variable and that he was not sleeping.  He reported 
that he enjoyed his life, but not that much, did not feel 
good about himself, had no energy, and was not thinking 
clearly.  He complained of decreased appetite.  No 
psychomotor abnormalities were noted.  He denied suicidal 
ideation.

On examination, he was neatly groomed.  He was cooperative 
with the examination.  His speech was fluent, but noted to be 
slow, at a normal rhythm.  His mood was bland.  His affect 
was blunted and noted to be appropriate to his expressed 
thoughts.  No lability of affect was noted.  His thought 
process was coherent.  He was without any signs or symptoms 
of a psychotic process.  He was without any ideas, 
intentions, or plans to hurt himself or others.  He was 
awake, alert, and oriented.  He did not know what floor he 
was on, what county he was in, or the season of the year.  He 
could repeat three words immediately, and two after five 
minutes.  He could complete three serial three subtractions.  
He could not repeat the phrase, "no ifs, ands, or buts," 
correctly.  His fund of information was impaired.  He could 
name two presidents.  He was unable to give an abstract 
interpretation of a proverb.  The pertinent assessment was 
PTSD.  A GAF score of 55 was assigned.  The examiner stated 
that the only symptoms that could be attributed to the 
veteran's PTSD were his problems with recurrent intrusive 
memories, thoughts, or nightmares of combat experiences and 
his wish to avoid reminders of combat experiences, as well as 
his sleep disturbance.  The examiner noted that although the 
veteran had problems with concentration, by history, he had 
never been able to think terribly clearly.  The report of 
examination notes that he had been in special classes in 
school, and had had academic difficulties, to include 
failing.  The examiner stated that the veteran appeared to 
have moderate symptoms and moderate difficulties socially, 
warranting a GAF of 55.

A private record of treatment, dated in January 2002, 
reflects a diagnosis of PTSD.  His affect was noted to be 
flat.  

A May 2002 private record notes complaints of poor sleep, 
anxiety, and appetite disturbance.  On examination, he was 
goal-directed and logical.  His speech was monotone.  There 
was no suicidal or homicidal ideation, and no psychotic 
symptoms were noted.  His behavior was noted to be 
appropriate and he was cooperative.  

A May 2004 VA treatment record notes complaints of intrusive 
memories and nightmares of Vietnam.  It was noted that he was 
working and it was going well.  The assessment was PTSD, 
depression.  In July 2004, he was noted to be alert and 
oriented,  unshaven, disheveled, and wearing soiled clothing.  
He was pleasant and cooperative.  His thoughts were logical 
and coherent.  No suicidal or homicidal ideations were noted.  
His mood was depressed.  Affect was noted to be mood 
congruent.  The assessment was PTSD and depression.  The GAF 
score was 55.  In March 2005, he was alert and oriented, 
appropriately dressed and groomed, pleasant and cooperative.  
His thoughts were logical and coherent.  No suicidal or 
homicidal ideations were noted.  His mood was depressed and 
anxious.  Affect was noted as mood congruent.   The 
assessment was PTSD, depression.  In August 2005, he 
complained of anxiety and depression.  Stress management 
activities were noted to include enjoyable reading and 
talking with his daughter.  

On examination, he was alert and oriented and appropriately 
dressed and groomed.  He was noted to be very pleasant and 
cooperative.  His thoughts were logical and coherent.  No 
suicidal or homicidal ideation was noted.  His mood was 
depressed and his affect was noted as mood congruent.  The 
assessment was PTSD, depression.  The GAF was 55.  

On VA examination in July 2005, the veteran complained of 
daily intrusive thoughts of Vietnam experiences, sleep 
difficulty, chronic, mild depression, mild discomfort in 
social situations, and strong efforts to avoided reminders of 
Vietnam.  Opportunity to engage in activities was noted to be 
limited by his Parole status.  The examiner noted no social 
impairment related to PTSD symptoms.  He was noted to be 
employed, to love his job, and to get along with his 
coworkers, with whom he often ate lunch with and socialized 
with in appropriate ways during the work day.  No time lost 
from PTSD symptoms was noted.  The veteran had a close and 
loving relationship with his daughter and other family 
relationships were noted to be somewhat strange.  

On examination, the veteran was fully oriented.  He 
communicated clearly and effectively, and no impairment of 
thought processes or communication was noted.  He was polite 
and cooperative.  The examination report notes that he 
appeared somewhat anxious and guarded, initially, but 
generally maintained good eye contact and interacted 
appropriately.  No inappropriate behavior was noted.  The 
report notes he had occasional suicidal thoughts, but no 
plans or intent to harm himself.  No homicidal thoughts, 
ideation or intent was noted.  No obsessive or ritualistic 
behavior was noted.  His speech was at a normal rate and 
normal volume.  No panic attacks were noted.  Chronic, mild 
depression was noted.  The veteran's history was noted to 
suggest impulse control; no impairment was noted.  Daytime 
fatigue two to three times per week was attributed to sleep 
difficulty.  The assessment was chronic PTSD.  A GAF score of 
50 was assigned.  The examiner stated that since the last 
examination, it appeared that the veteran had become 
increasingly preoccupied with his Vietnam experiences.  He 
was noted to spend much time by himself because of his parole 
status and was flood with memories of Vietnam, which resulted 
in chronic depression.  The examiner noted that he had been 
close to his father and that his father's death approximately 
one year earlier had been a significant stressor in his life.  
Grief associated with father's death was noted to be a 
contributing factor to his sadness.

On VA examination in August 2005, he complained of anxiety 
and depression, with sleep difficulty and nightmares.  On 
examination, he was alert and oriented, pleasant and 
cooperative, and appropriately dressed and groomed.  No 
suicidal or homicidal ideations were noted.  His mood was 
depressed and his affect was mood congruent.  A GAF score of 
55 was assigned.  

Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average industrial 
impairment.  38 U.S.C.A. § 1155.  A proper rating of the 
veteran's disability contemplates its history, 38 C.F.R. § 
4.1, and must be considered from the point of view of a 
veteran working or seeking work.  38 C.F.R. § 4.2.

Under the criteria of 38 C.F.R. § 4.130, Diagnostic Code 9411 
(PTSD) (2005), a 100 percent evaluation is provided where 
there is total occupational and social impairment, due to 
such symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  A 70 
percent evaluation is provided where there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: 

suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance or hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  A 50 percent evaluation 
requires occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or stereo- 
type speech; panic attacks more than once a week; difficulty 
in understanding complex commands; impairment of short and 
long-term memory; impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 30 percent evaluation is provided for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  A 10 percent 
evaluation is provided for occupational and social impairment 
with mild or transient symptoms, which decrease work 
efficiency and ability to perform occupational tasks only 
during the periods of significant stress, or, symptoms 
controlled by continuous medication.  38 C.F.R. § 4.130 
(2005).

The evaluation of the level of disability is to be based on 
review of the entire evidence of record and the application 
of all pertinent regulations.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  When all the evidence is assembled, VA 
is responsible for determining whether the evidence supports 
the claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Analysis

The veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection.  In such cases, the entire period is to be 
considered to ensure that consideration is given to the 
possibility of staged ratings; that is, separate ratings for 
separate periods of time based on the facts found.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  
Accordingly, the issue is whether a rating in excess of 30 
percent is warranted for PTSD at any time during the appeal 
period.  We conclude that the disorder has not significantly 
changed and that a uniform rating is appropriate.  

Although the GAF score does not fit neatly into the rating 
criteria, the GAF score is evidence.  Carpenter v. Brown, 8 
Vet. App. 240 (1995).  The GAF is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness." DIAGNOSTIC 
AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994).  
A GAF score between 31 and 40 is defined as "Some impairment 
in reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) OR major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work . . .).  Id.  
A GAF score between 41 and 50 is defined as "Serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) OR any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job)."  Ibid.  (Emphasis added.)  See Richard v. 
Brown, 9 Vet. App. 266, 267 (1996) (discussing a GAF score of 
50).  A score of 51-60 indicates moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peer or 
coworkers).  The decision is based on the whole of the 
evidence, to include the GAF scores, medical opinions, and 
the veteran's statements.

The veteran asserts that a higher evaluation is warranted for 
his PTSD.  Essentially, he asserts that he has nightmares, 
flashbacks, difficulty sleeping and is unable to think 
clearly.

An evaluation in excess of 30 percent for PTSD is not 
warranted.  The evidence does not show circumstantial, 
circumlocutory, or stereotyped speech.  On examination, his 
speech was fluent with normal rhythm and rate.  There is no 
evidence of panic attacks more than once a week.  The Board 
notes that while anxiety has been noted, the July 2005 
examiner specifically noted no panic attacks.  In addition, 
while the October 2001 examiner noted problems with 
concentration, he noted that the veteran had a history of 
never being able to think clearly.  His thought process was 
noted to be coherent.  The July 2005 VA examiner noted no 
thought impairment and that his thinking was organized.  
While there is some evidence in support of a 50 percent 
evaluation, the veteran's overall disability picture is 
represented by a 30 percent evaluation.  The evidence does 
not show circumstantial, circumlocutory, or stereotyped 
speech, panic attacks more than once a week; impaired 
judgment, or difficulty in establishing and maintaining 
effective work and social relationships due to PTSD.  Rather, 
the competent evidence establishes that the veteran has 
diagnoses of substance abuse, antisocial behavior and a 
personality disorder.  The VA examiner clearly established 
that his substance abuse and acts of violence were not 
symptoms of PTSD.  It was also determined that he had 
difficulty with interpersonal relationships, problems with 
authority, and was prone to fighting (danger to others) prior 
to service.  Thus, such factors have not provided a basis for 
evaluating PTSD.  See 38 C.F.R. § 4.14 (the use of 
manifestations not resulting from service-connected disease 
or injury in establishing service-connected evaluation, is to 
be avoided).  

The evidence against an evaluation is significant.  When not 
incarcerated, he has been able to obtain and retain a job he 
likes.  He clearly has relationships with a relative and a 
co-worker.  The GAF scores have been nearly universally 
determined to be 55.  The sole GAF score of 50 appears to 
relate more to the skill of the examiner rather than 
manifestations identified in the report.  Although there is 
some evidence of a lack of self care, the other evidence is 
so overwhelming that doubt as to the degree of disability 
does not arise.  

Factually, it is established that the veteran does not have 
difficulty in establishing and maintaining effective work and 
social relationships.  Furthermore, the veteran's own report 
of his work history and the near universal GAF scores of 55 
establish that he does not have occupational and social 
impairment with the reduced reliability and productivity due 
to PTSD.  

The veteran is competent to report his symptoms.  However, he 
is not a medical professional and his statements do not 
constitute competent medical evidence.  Generally, lay 
persons are not competent to offer evidence that requires 
medical knowledge.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992) (holding that a witness must be competent in order 
for his statements or testimony to be probative as to the 
facts under consideration).  The Board finds the medical 
evidence to be more probative of the severity of his 
disability.  A GAF score of 55 was assigned in February 2000, 
October 2001, July 2004, March 2005, and August 2005.  The 
October 2001 examiner specifically stated that the veteran's 
PTSD symptoms were moderate.  While the July 2005 VA examiner 
assigned a GAF score of 50, only occasional fatigue due to 
sleep difficulty was noted, social discomfort was mild, and 
depression was mild.  

The Board notes that the 30 percent evaluation contemplates 
sleep impairment and depressed mood.  In addition, while the 
examiner noted the veteran had become increasingly 
preoccupied with his Vietnam experiences and sadness, such 
were attributed to his parole status and grief over his 
father's death.  The Board notes that the isolated notation 
of the veteran appearing disheveled in July 2004 coincides 
with the time of his father's death.  Regardless, such does 
not establish that a higher evaluation is warranted.  While 
occasional suicidal ideation was noted in July 2005, the 
examiner specifically noted there was no impairment in 
thought process, no inappropriate behavior, no obsessive or 
ritualistic behavior, no panic attacks, and no impairment in 
impulse control.  His speech was normal, he maintained good 
eye contact, and interacted appropriately.  The August 2005 
examiner specifically noted no suicidal or homicidal 
ideation.  In addition, he is employed, gets along well with 
coworkers, and has lost no time from work due to PTSD 
symptoms.  A higher evaluation is not warranted.  

Lastly, the Board does not find that consideration of an 
extraschedular rating under the provisions of 38 C.F.R. § 
3.321(b)(1) (2001) is in order.  The evidence failed to show 
that the veteran's PTSD has in the past caused marked 
interference with his employment, or that such has in the 
past or now requires frequent periods of hospitalization 
rendering impractical the use of the regular schedular 
standards.  Id. As noted, the veteran is employed and has 
lost no time from work due to PTSD symptoms.  








ORDER

An increased evaluation for PTSD is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


